    Case 1:17-cr-00027-JPJ-PMS Document 192-1 Filed 05/07/19 Page 1 of 1 Pageid#: 1655


                                                                                                1
                                                                                                I
                                                                                                i
                                                                                                l
                                                                                                l
                                                                                                I
             *                                                                                  I
                                                                                        tf)
             X                                                                          m
                                                                                        O ! o
                                                                                                l
                                                                                          , +-
                                                                                        (N 1(7
                                                                                        =- 1ICj
                                                                                        (A.1l
         #tl                                              O
                                                                                        z 'i
                                                                                         Dl
         '1y                                                                            'D j
                                                                                           1
                                                                                           !
                                                                                           l                        l:1
         =
          >                   Y                      >
                                                                                           !
                                                                                             ;
                                                                                                              r           %
m                             9                      >    X                                                   j:
                                                                                                               -s)
                                                                                                              zl o.
                                                     X                                                        :+ x         -

    %    #
                             éc
                             itr
                               m,
                               y                    Q
                                                     %                                                                    . .


                                                    <                            :; .
                                                                                 .      rjjpj'
                                                                                             ..
                                                                                                    ' C''

                  *
                  O                                       >                   %V.
                                                                               .
                                                                                 *
                                                                                  ,
                                                                                                          '
                                                                                                            f
                                                                                                            /N
                                                                                                              c.<., g
                  F                           U
                                              *
                                                                      '
                                                                           k
                                                                           ;#
                                                                          X'
                                                                                                                e
                                                                                                                -
                                                                                                                z
                                                                                                                >
                                                                                                                 t#
                  C:                                                      Z             hv                         '=$
                  7                           >
                                              Q           m               <
                                                                          #x.l
                                                                                                                   yx
                  O                           .
                                                                             )                                  ...-
                                                         m
    = %
    is $s
                  C
                  N                           *      :9 >            .
                                                                          .
                                                                          $
                                                                          -
                                                                          Alb
                                                                            l'
                                                                            as&
                                                                                            '
                                                                                                       çpt .
                                                                                                           @
                                                                                                              v+
                                                                                                                Ci
                                                                                                               xy.'.h'
                                                                                                                     r.
                                                                                                                     $

.
                  #=
                              N               E
                                              Q
                                                                                        #--);'.
                                                                                              !!'%
                                                                                                 1-
                                                                                                  (*$p'.. s


    t a
                  &
                                                         %
                                                    X
    : =x               O
                       G     =
                             <e                        m
                                                     = a

V >
                       O
                       Q.
                       D       t
                               o                     >

                                                          %                             7l
         a                                                                              ''
                                                                                         e C2j
                                                                                        ) -d
                                                                                                      -




          >                                                                          X
                                                                                     .
                                                                                      .k
                                                                                      s         a.
                                                                                                 zu2      +
                                                         #+e                          '
                                                                                      t Q c
                                                                                          t)
                                                                                                N .u
                                                                                                    q) o
                                                                                                    Y
                                                                                                    * :k
                                                                                                       i-
          >                                                                                     O D
                                                                                                X O
                                                                                                > 4
                                                                                                  x
                                                                                                   ) .


                                                                                      r                   L1J
                                                                                        * Z     -

                                                                                          c
                                                                                        W)=
                                                                                          N
